Citation Nr: 1744518	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability (claimed as secondary to a left ankle disability).

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left ankle disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record. In January 2016 the case was remanded for additional development. 

By arranging for a new February 2015 VA examination to assess the Veteran's right hip disability, the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for a right hip disability.  Notwithstanding such action, whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the July 2015 Travel Board hearing, the Veteran was represented by an attorney with the Jan Dils Law Office.  However, in a September 2015 signed statement he revoked representation by that attorney.  Therefore, the Board considers the Veteran to be proceeding pro se.

[The matter of service connection for a low back disability had also been on appeal before the Board.  A June 2016 rating decision granted service connection for a low back disability, resolving that issue.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

At the March 2014 Decision Review Officer (DRO) hearing, the Veteran testified that he sought treatment from Dr. Wolfe for his right hip; however, at the July 2015 Travel Board hearing, he testified that he made appointments with Dr. Wolfe, but did not keep them.  The Veteran also reported that he was receiving ongoing VA treatment for his right hip.  A close review of the record found no VA right hip evaluation or treatment records (other than the February 2015 VA examination report) associated with the Veteran's file since March 2014.  Updated records of any VA right hip evaluations or treatment may contain pertinent information, are constructively of record, and must be secured.  [The Board notes that this development is necessary prior to consideration of whether the claim of service connection for a right hip disability may be reopened, and that the duty to assist by arranging for a VA examination or medical opinion does not attach in a claim to reopen unless the claim is, in fact, reopened.]

In March 2014, the Veteran submitted a private provider's addendum to a prior (March 2011) opinion regarding low back and left hip disabilities.  The provider opined that more likely than not the Veteran's current left hip pain is secondary to left ankle instability, which he still experiences despite successful ankle surgery during his military service.  The opinion does not include a diagnosis [of a hip disability underlying the pain complaints], and the rationale focuses primarily on back disability, and is inadequate.

On February 2015 VA examination the examiner opined that the Veteran's bilateral hip disability was less likely than not caused by his left ankle disability.  The examiner explained that there was no radiographic evidence of hip degeneration from compensating for the left ankle injury.  He further opined that the Veteran's weight, not his left foot, contributed to his hip pain (indicating this was evidenced by the lack of degenerative changes shown on imaging).  The opinion did not address direct service connection for the left hip.  Further, the Veteran has now established service-connection for a low back disability, raising an additional theory of secondary service connection entitlement.  The February 2015 examination and opinion did not address whether the left hip disability was caused or aggravated by the service-connected low back disability, and the examination report is inadequate for rating purposes.  Further medical guidance must be sought on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(Once VA undertakes the effort to provide an examination, it must provide an adequate one.)  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should request the Veteran to submit complete clinical records of all private evaluations and treatment he has received for his left and right hip disabilities (i.e., any not already in the record), and to submit authorizations for VA to obtain such records on his behalf.  The AOJ should secure for the record all records for which authorizations are provided, and also secure for the record all updated (from March 2014) VA records pertaining to evaluation or treatment the Veteran received for left and right hip disabilities.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left hip disability, and in particular whether or not it is directly related to (was incurred during) his service, or was caused or aggravated by his service-connected left ankle and/or low back disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left hip disability entity found/or shown by the record during the pendency of the instant claim. 


(b) Please identify the likely etiology for each left hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in service? 

(c) If a diagnosed left hip disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected left ankle and/or low back disabilities.  [The opinion must address aggravation.] 

If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a left hip disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that has resulted from such aggravation. 

(d) If the opinion is to the effect that a left hip disability was not incurred in service or caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record, arrange for any further development suggested by evidence received pursuant to the development sought above (e.g., if new and material evidence is received to reopen the claim of service connection for a right hip disability, arranging for an examination to obtain a nexus opinion) and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

